DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claim 1-3, and added claim 8 on 01/10/22. 

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
Applicant argues:
“For example, the claimed injection molding apparatus can utilize a sliding member movable through the hole in a workpiece. While a molten resin is being injected into the cavity between the workpiece and the first mold, the sliding member that has been advanced through the hole can be slowly retreated and withdrawn from the hole, so that the hole is filled with the molten resin gradually. In this manner, a bottomed hole can be formed in the resin molded article. For instance, see FIG. 1 reproduced below.

In contrast, the pin 124 disclosed in Fox is not slidably movable through holes in the fiber panel 150 (i.e. workpiece). Rather, as disclosed at paragraph [0162] of Fox, the pin 134 sticks and pierces the fiber panel 140. When the upper and lower molds are closed to form a cavity, the pin 134 withdraws toward the upper mold. The through hole formed in the fiber panel 140 is then filled with the injected resin. For instance, see Fox's FIGs. 12 to 18, where FIGs. 13 and 17-18 are reproduced below.

Therefore, the pin 134 of Fox undertakes a different role in a different way from the claimed sliding member. For example, claim 1 is amended to delineate that the upper mold as a movable die that includes the workplace retaining section in contrast to Fox's apparatus.

Further, the final product to be produced in Fox is a trim component for a vehicle interior. Therefore, the fiber panel 140 forming the trim component is considered to have a substantial weight. A person killed in the art certainly would avoid the risk of dropping such a heavy workpiece by holding it in the upper mold. In contrast, in the claimed injection molding apparatus, because the sliding member provided to the upper mold is inserted into the hole formed in the workpiece held by the upper mold, it is possible to form a bottomed hole with ease.”

Examiner concurs Fox does not teach utilizing the apparatus in the same manner as the intended operation of the claimed invention. Fox does not explicitly teach molding a resin on at least a peripheral edge portion of a workpiece in which an opening is formed or inserting the sliding member into a hole formed in a vicinity of the opening. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki (English Translation of JP2016010930) in view of Jiang (PG-PUB 2021/0078222).
Regarding claim 1, Hioki teaches an injection molding apparatus that molds a resin on at least a peripheral edge portion of a workpiece in which an opening is formed, the injection molding apparatus (Figure 3) comprising:
a first mold as a fixed die in which injection members configured to inject a molten resin are provided (Figure 3 and 6, items 4 and 7 and Page 11); and
a second mold arranged above the first mold as a movable die and configured to approach the first mold to form a cavity together with the first mold or separate from the first mold (Figure 3 and 6, items 8 and Page 11); 
wherein the second mold includes a workplace retaining section (Figure 6, item 15 and Page 11), and a sliding member pin inserted into a hole formed in a vicinity of the opening (Figure 6, item 5 and Page 12),
and
wherein the sliding pin is configured to be displaced in a direction to approach toward or separate away from the hole (Figure 6, item 5 and Page 12).

Hioki does not teach wherein the first mold comprises a pressing pin projecting toward the second mold and configured to press the workpiece inside the cavity toward the second mold.

Jiang teaches an apparatus for injection molding with a metal insert, comprising a mold comprising an injection port and sliding pins for fixing the insert against an opposite mold (Figure 2 and 6 and [0029], [0032]-[0034]) to uniformly press the insert against the opposite mold ([0032]-[0034]). 

Both Hioki and Jiang teach injection molding around an insert. It would have been obvious to one of ordinary skill in the art to improve the process of Hioki with pressing pins in a first mold as taught by Jiang disposed with an injection port for the benefit of pressing the insert and properly filling the cavity. 
Regarding claim 2, Hioki in view of Jiang teaches the apparatus as applied to claim 1, wherein the sliding pin is configured to be displaced inside the cavity, in a direction away from the first mold that faces the sliding pin (Hioki, Figure 5-8 and Page 11 and 12). 

Regarding claim 3, Hioki in view of Jiang teaches the apparatus as applied to claim 1.  
While Hioki in view of Jiang does not disclose the sliding member is displaced in a direction away from the cavity when the resin is injected into the cavity, the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. Given that the apparatus of Hioki in view of Jiang is identical to the claimed apparatus, the apparatus of Hioki in view of Jiang is capable of being operated such that the sliding member is displaced in a direction away from the cavity when the resin is injected into the cavity. 

Regarding claim 8, Hioki in view of Jiang teaches the apparatus as applied to claim 1, wherein the workplace retaining section is defined by an annular protrusion projecting toward the first mold (Figure 3, item 15 and Page 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed towhose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742